      Case 1:21-cv-02587-GHW-SLC Document 15 Filed 05/18/21 Page 1 of 2
                                                                      21st Floor
                                                                      1251 Avenue of the Americas
                                                                      New York, NY 10020

                                                                      Katherine M. Bolger
                                                                      212.489.8230 tel
                                                                      212.489.8340 fax

                                                                      Katebolger@dwt.com




                                           May 18, 2021

VIA ECF
Hon. Sarah L. Cave
United States District Court
Daniel Patrick Moynihan United States Courthouse
Southern District of New York
500 Pearl Street, Room 1670
New York, NY 10007-1312


Re:    Flynn, et ano. v. CNN, 1:21-Cv-02587 (S.D.N.Y., March 25, 2021)

Dear Magistrate Judge Cave:

        We represent Cable News Network, Inc. (“CNN”) in the above-captioned matter. CNN
respectfully requests an extension of its deadline to move, answer, or otherwise respond to
Plaintiffs’ amended complaint, from May 21, 2021 to June 18, 2021. CNN requests this
additional time to fully brief the issues presented by the amended complaint. Counsel for
Plaintiffs has consented to this request.

       CNN has not previously requested an extension of time. Thank you for the Court’s
consideration of this request.

                                           Respectfully submitted,

                                           Davis Wright Tremaine LLP



                                           Katherine M. Bolger
      Case 1:21-cv-02587-GHW-SLC Document 15 Filed 05/18/21 Page 2 of 2




Hon. Sarah L. Cave
May 18, 2021
Page 2




cc:   Counsel of Record (via ECF)
